Citation Nr: 1527040	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for left knee subluxation, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1994.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2007 rating decision of the VA Regional Office (RO) in Roanoke, Virginia that denied entitlement to increased evaluations for left knee subluxation and pseudofolliculitis barbae.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with left knee subluxation and pseudofolliculitis barbae are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Moreover, the United States Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997; Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran must be afforded VA examinations to determine the current nature and extent of his service-connected pseudofolliculitis barbae and left knee disorders.  

Additionally, review of the record reflects that the Veteran receives continuing VA outpatient treatment for his left knee disability and pseudofolliculitis barbae.  The most recent clinical records, however, date to early October 2012 where it was noted that he was requesting a new knee brace because the other one was worn.  Adjudicators have constructive possession of VA treatment records.  Hence, VA records must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from October 2012 to the present and associate them with Virtual VA/VBMS.  All attempts to obtain the records should be documented.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be scheduled for examinations by appropriate VA examiners to determine the nature and extent of his service-connected left knee disability and pseudofolliculitis barbae.  Access to Virtual VA/VBMS must be made available to the examiners.  All appropriate tests and studies must be conducted and clinical findings should be reported.  The orthopedic examiner must provide ranges of motion for the service-connected left knee and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examination must further address, in percentage terms, the degree to which the appellant's skin is affected by psuedofolliculitis barbae. 

The examiners must provide well supported opinions as to the functional effects of each of the Veteran's service-connected disorders on his ability to secure and maintain gainful employment.

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

